     Case 2:20-cv-04633-JLS-JPR Document 9 Filed 01/01/21 Page 1 of 1 Page ID #:50




1
2
3
4                                                            JS-6
5
6
7
8                           UNITED STATES DISTRICT COURT

9                          CENTRAL DISTRICT OF CALIFORNIA

10
                                          )
11   JONATHAN L. MACKSON,                 ) Case No. CV 20-4633-JLS (JPR)
                      Plaintiff,          )
12
                                          )
                                            J U D G M E N T
13                    v.                  )
                                          )
14   HINTON et al.,                       )
                                          )
15                    Defendants.         )
                                          )
16
           Pursuant to the Order Dismissing Action Without Prejudice
17
     for Failure to Prosecute and Failure to State Claim,
18
           IT IS HEREBY ADJUDGED that this action is dismissed without
19
     prejudice.
20

21
22
     DATED: January 1, 2021
23
                                              JOSEPHINE L. STATON
24                                            U.S. DISTRICT JUDGE

25
26
27
28
